Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Comments
The examiner notes that the terminal disclaimer filed 10-15-2020 has been approved.
The examiner notes applicant’s response to the 112 rejections (applicant’s remarks 10-15-2020).
The examiner notes the claimed quantity and connection order of the microphone modules, as enabled by the description in para. 69,70 of the specification detailing the 'first block' 'middle block' and 'last block' mode designations indicated by the detected connection order and quantity.
The examiner notes the prosecution history in parent application 15/880151, where there is a clear distinction between the claimed detection of quantity and connection order by the claimed elements, and the well known discovery and handshaking signaling in the well known adaptive TDM based systems as disclosed in the prior art.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 30-58 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed signaling parameters including connection order and quantity in the prior art modular networkable adaptive TDM based speaker arrays.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
January 8, 2021